Opinion issued August 15, 2008






 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00501-CR
____________

MICHELLE DIONE HALE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 6
Harris County, Texas
Trial Court Cause No. 1501476



MEMORANDUM  OPINION
	Appellant, Michelle Dione Hale, filed a motion for new trial in cause number
1501476 that was granted by the trial court on June 24, 2008.  On August 4, 2008,
appellant's counsel filed a motion to dismiss this appeal that states in part: "As a
result of the granting of a new trial by the trial court, and subsequent trial and
acquittal of appellant, this appeal has become moot."   A supplemental clerk's record
has been filed that contains the trial court's order granting a new trial in cause number
1501476.  The granting of a new trial restores the case to its position before the
former trial.  See Tex. R. App. P. 21.9.  We grant appellant's motion.
	Accordingly, we dismiss the appeal.  
	The clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.PER CURIAM

Panel consists of Chief Justice Radack, and Justices Keyes, and Higley.

Do not publish.  Tex. R. App. P. 47.2.(b).